Case 1:16-cr-20549-RNS Document 1580 Entered on FLSD Docket 07/06/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 16-CR-20549 RNS

   UNITED STATES OF AMERICA

                  Plaintiff,
   vs.

   PHILIP ESFORMES,

               Defendant.
   _______________________________________________/

             ORDER ON UNOPPOSED MOTION FOR ENLARGEMENT OF TIME
         TO RESPOND TO FIRST MOTION FOR PRELIMINARY FORFEITURE ORDER

           THIS CAUSE came before this Court upon Defendant Philip Esformes (“Defendant”),

   Order on Unopposed Motion for Enlargement of Time to Respond to First Motion for Preliminary

   Forfeiture Order [ECF No. 1575], the Court having reviewed the Motion, and being otherwise

   fully advised in the premises, it is hereby,

           ORDERED AND ADJUDGED that the Motion (ECF No. 1578) is hereby granted.

   Defendant Philip Esformes shall have up to and including August 2, 2021 to respond to Plaintiff’s

   First Motion for Preliminary Forfeiture Order.

           DONE AND ORDERED in Chambers at Miami, Florida, on July 1, 2021.


                                                  _____________________________________
                                                  Robert N. Scola, Jr.
                                                  United States District Judge


   Copies furnished to counsel of record
